Citation Nr: 1002154	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1942 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In December 2009, the Veteran testified before 
the undersigned at a video-conference hearing.  The hearing 
transcript is associated with the claims folder.

At the December 2009 hearing, the Veteran alleged that his 
service-connected GERD symptoms resulted in a dental 
disorder.  This issue, which has not been developed and 
adjudicated by the RO, is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran last underwent formal VA Compensation and Pension 
(C&P) examination in April 2007.  Subsequent VA clinical 
records include an October 2007 VA gastroenterology 
consultation wherein the Veteran described decreased control 
of his GERD symptoms with proton pump inhibitor therapy.  He 
generally described GERD symptoms of some regurgitation when 
lying down with episodes of epigastric discomfort and 
burning.  

At his hearing in December 2009, the Veteran described GERD 
symptoms of recurrent acid reflux, daily vomiting of bile 
material, sleep difficulty due to acid reflux, and a 9 pound 
weight loss since 2007.  He further indicated that acid 
regurgitation had led to a dental disorder which required 
treatment.

After a review of the entire record, the Board is of the 
opinion that the Veteran's December 2009 testimony describes 
an increased severity of symptoms since the last formal VA 
C&P examination.  Generally, VA has a duty to provide 
additional examination when the claimant alleges that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(Apr. 7, 1995).

The record has been held open until January 10, 2010 to allow 
the Veteran to submit additional treatment records in support 
of his claim.  While several days remain to hold the record 
open, the Board finds that it is in the best interests of the 
Veteran to expedite this case by remanding for additional VA 
examination and to assist the Veteran in obtaining those 
records that he identified as relevant to his appeal during 
the December 2009 hearing.

Simply stated, based on the Veteran's testimony, a new VA 
examination is required, therefore a remand is required.  
Consequently, there is no reason to delay this case for 
additional records that the Veteran may (and is encouraged) 
to submit while the case is in remand status. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment records 
from the Sacramento, California VA Medical 
Center since December 2007 and from his 
dentist Dr. J. from Orangeville, 
California.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected GERD.  The claims folder 
must be provided to the examiner for 
review.  Following the examination, the 
examiner should describe the medical 
findings of record pertaining to the 
Veteran's service-connected GERD, to 
include a determination as to whether the 
Veteran is experiencing weight loss, 
anemia or other symptom combinations 
productive of severe impairment of health 
due to GERD. 

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

